Citation Nr: 0009802	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  91-50 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease.

2.  Entitlement to an increased initial rating for 
lumbosacral strain, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased initial rating for chronic 
ligament strain of the left ankle, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased (compensable) initial rating 
for bilateral defective hearing.


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from March 1969 to July 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions issued by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a rating decision dated in 
December 1989, the RO granted service connection for 
lumbosacral strain, chronic ligament strain of the left ankle 
and bilateral sensorineural hearing loss.  The RO initially 
assigned separate 10 percent ratings for the back and left 
ankle disabilities, but declined a compensable rating for 
bilateral hearing loss.  In a November 1990 decision, the RO 
increased the evaluation for lumbosacral strain to 20 percent 
rating effective to the date of claim.  The RO denied service 
connection for a heart condition in a May 1991 decision.  The 
Board remanded this case on separate occasions in March 1992, 
March 1993 and December 1994.  The Atlanta, Georgia RO 
currently has jurisdiction over the claims. 

The Board notes that the issues listed on the title page have 
been rephrased in order to more properly reflect the claims 
on appeal.  See Fenderson v. West, 12 Vet.App. 119 (1999) 
(separate or "staged" ratings must be considered for 
initial rating claims following a grant of service connection 
where the evidence shows varying levels of disability for 
separate periods of time).



FINDINGS OF FACT

1.  No competent medical evidence has been presented or 
secured to establish the existence of a diagnosable 
cardiovascular disorder during service or to a degree of ten 
percent or more within one year from service.

2.  The appellant's claim for service connection for 
cardiovascular disease is not plausible.

3.  The appellant's lumbosacral strain, manifested by 
subjective complaints of pain on use with mild paravertebral 
spasm, results in no more than moderate limitation of lumbar 
spine motion.

4.  The appellant's chronic ligament strain of the left ankle 
is manifested by subjective complaint of pain with tenderness 
of the lateral malleolus and slight limitation of motion.

5.  The appellant's hearing loss disability is manifested by 
puretone threshold averages of 21.25 decibels in the right 
ear and 16.25 decibels in the left ear with speech 
recognition of 92 percent bilaterally.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
cardiovascular disease is not well grounded, and there is no 
further duty to assist the appellant in the completion of his 
application.  38 U.S.C.A. §§ 5103(a) and 5107(a) (West 1991).

2.  The criteria for an initial rating, in excess of 20 
percent, for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5289, 
5292, 5293 and 5295 (1999).

3.  The criteria for an initial rating, in excess of 10 
percent, for chronic ligament strain of the left ankle have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5270- 5274 (1999).

4.  The criteria for an increased (compensable) initial 
rating for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.85, Diagnostic Code 6100 (1999); 64 Fed. Reg. 25202-25210 
(May 11, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual summary

The appellant served on active service from March 1969 to 
July 1989.  In pertinent part, his service medical records 
first show concerns for a high frequency hearing loss in 
August 1978 and treatment for a contusion of the left tibia 
in May 1977.  He reportedly incurred a back strain due to a 
weight lifting in injury in 1988.  The records are negative 
for complaint, treatment or diagnosis of a cardiovascular 
disorder.  His separation examination, dated in March 1989, 
was significant for tenderness over the L5- S1 area, but 
noted that straight leg raising was negative.  His right ear 
hearing loss was manifested by average pure tone thresholds 
of 10, 10, 20 and 60 decibels at 1000, 2000, 3000 and 4000 
Hertz, respectively.  His left ear hearing loss was 
manifested by average pure tone thresholds of 10, 10, 10, and 
65 decibels at 1000, 2000, 3000 and 4000 Hertz, respectively.  
He gave a history of fracture to the left ankle, but denied 
any complaint of ankle disability.

Additionally, an electrocardiogram (ECG or EKG) was 
interpreted as "abnormal" with clinical notations of sinus 
bradycardia, non- specific left ventricular conduction delay 
and probable left ventricular hypertrophy (LVH).  It was also 
noted that there were no prior EKG's for comparison.  He had 
a blood pressure reading of 120/86.  Based upon the above 
findings, an examiner indicated a "normal" clinical 
evaluation of the heart and vascular system, and noted that 
the abnormal EKG reading was "consistent [with] an athlete's 
heart."

On VA Compensation and Pension examination, dated in 
September 1989, the appellant complained of a positional- 
type of low back pain which prevented him from lifting heavy 
objects.  He also described a left ankle disability 
manifested by pain over the lateral aspect of the ankle with 
giving way sensation.  On physical examination, his spine was 
non- tender to palpation.  He was capable of forward flexion 
to touching of the knees, 10 degrees of extension and full 
lateral bending.  His motor examination was 4/5 in all lower 
extremity muscle groups.  Sensation was intact to pinprick.  
Deep tendon reflexes were 2/4.  The left ankle, which was 
tender over the lateral malleolus, was capable of 20 degrees 
of dorsiflexion and 40 degrees of plantar flexion with 
painless subtalar motion.  X- ray examinations of the lumbar 
spine and left ankle were interpreted as within normal limits 
(WNL).  A cardiovascular examination revealed regular rhythm 
and rate of the heart without ventricular filling gallop 
(S3).  His blood pressure reading was 130/80.  Diagnoses were 
of lumbosacral strain and chronic left ankle ligament laxity.

A VA audiological examination, also dated in September 1989, 
indicated a diagnosis of bilaterally symmetrical high 
frequency sensorineural hearing loss of moderately severe 
degree above the 4000 hertz range.  In this respect, his 
right ear hearing loss was manifested by average pure tone 
thresholds of 5, 0, 5, and 70 decibels at 1000, 2000, 3000 
and 4000 Hertz, respectively.  His left ear hearing loss was 
manifested by average pure tone thresholds of 0, 0, 5, and 70 
decibels at 1000, 2000, 3000 and 4000 Hertz, respectively.  
His speech recognition was 96 bilaterally.

By means of rating decision dated in December 1989, the RO 
granted service connection for lumbosacral strain, chronic 
ligament strain of the left ankle and bilateral sensorineural 
hearing loss.  The RO initially assigned separate 10 percent 
ratings for the back and left ankle disabilities, but 
declined a compensable rating for bilateral hearing loss 
disability.

An April 1990 VA audiological examination purported to show 
that the appellant manifested right ear hearing loss with 
average pure tone thresholds of 35, 25, 20, and 65 decibels, 
as well as left ear hearing loss with average pure tone 
thresholds of 30, 20, 20, and 55 decibels, at 1000, 2000, 
3000 and 4000 Hertz, respectively.  However, the examiner 
noted that the initial and final results were "unreliable 
and inconsistent."  Speech recognition scores were not given 
due to unreliability and need for re- evaluation.

A VA general medical examination, dated in May 1990, was 
significant for mild paravertebral spasm of the 
musculoskeletal spine with decreased range of motion due to 
complaint of pain.  However, there was no tenderness to 
palpation of the spinous processes and straight leg raising 
was negative.  Deep tendon reflexes were 2+/4+ throughout.  
Achilles and patellar reflexes were normal.  There was no 
atrophy, fasciculitis or sensory loss.  Strength was 5+/5+ in 
all extremities.  Cardiovascular examination was within 
normal limits (WNL).  Blood pressure was recorded as 140/95.  
X- ray examinations of the lumbar spine and left ankle were 
unremarkable.  By means of rating decision dated in November 
1990, the RO increased the disability rating for lumbosacral 
strain to 20 percent disabling effective to the date of 
claim.

On VA special cardiology examination, dated in March 1991, 
the appellant reported that he had recently suspended his 
normal activities, which included one- mile jogs, pending 
further evaluation of the reported abnormal EKG readings.  
His only complaint was of an occasional "quivery" feeling 
at various parts of his body for a few seconds.  Physical 
examination was significant for an elevated blood pressure 
reading of 134/98, but was otherwise unremarkable.  A chest 
x- ray was interpreted as WNL.  An EKG was reported as 
showing sinus bradycardia, "borderline" voltage for LVH and 
early repolarization changes.  Assessment was of a clinically 
well compensated cardiovascular system (CVS) and a high blood 
pressure reading warranting follow- up checks to see if 
persistently elevated.  An echocardiogram was suggested for 
evaluation of LVH.

A VA outpatient treatment record, dated in July 1991, showed 
treatment for complaint of back pain.  Physical examination 
revealed restriction in flexion and leg raising, but was 
negative for motor, sensory or reflex changes.  His blood 
pressure reading at this time was 120/90.

A May 1992 VA audiological examination revealed that the 
appellant's right ear hearing loss was manifested by average 
pure tone thresholds of 5, 10, 15, and 55 decibels at 1000, 
2000, 3000 and 4000 Hertz, respectively.  His left ear 
hearing loss was manifested by average pure tone thresholds 
of 5, 5, 10, and 45 decibels at 1000, 2000, 3000 and 4000 
Hertz, respectively.  Speech recognition using the Maryland 
CNC test was 92 percent bilaterally.

II.  Service connection - cardiovascular disease

The appellant contends, in essence, that he has a 
cardiovascular disorder which was first manifested in service 
or to a degree of 10 percent or more within one year from his 
separation therefrom.  In making a claim for service 
connection, he has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he must present a claim 
which is not inherently implausible when his contentions and 
the evidence of record are viewed in the light most favorable 
to his claim.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

Additionally, a cardiovascular- renal disease, including 
hypertension, may be presumed to have been incurred in 
service, if the evidence shows that such disease became 
manifest to a degree of 10 percent or more within one year 
from separation from active service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).  The term cardiovascular- renal disease 
applies to combination involvement of arteriosclerosis, 
nephritis, and organic heart disease, and it is recognized 
that hypertension is an early symptom long preceding the 
development of those diseases in their most obvious forms.  
38 C.F.R. § 3.309(a) (1999).

The first requirement for a well grounded claim is competent 
evidence that the appellant has the disability for which he 
is seeking benefits.  His assertion that he manifests a 
cardiovascular disorder is insufficient to well ground his 
claim because he lacks the medical training or expertise to 
make a diagnosis.  See Rabideau v. Derwinski, 2 Vet.App. 141, 
144 (1992).  This requirement is significant in this case 
because the medical evidence of record fails to establish the 
existence of a diagnosable cardiovascular disorder during 
service or to a degree of ten percent or more within one year 
therefrom.  Although an EKG on his separation examination was 
interpreted showing "abnormal" findings, an examiner at 
time indicated his opinion that such abnormalities were 
"consistent [with] an athlete's heart."  Additionally, the 
March 1991 VA special cardiology examination indicated an 
impression of well compensated cardiovascular symptoms.  
There is no medical evidence of record that the appellant 
currently manifests a diagnosable cardiovascular disease.

Due to the absence of medical evidence of a diagnosable 
cardiovascular disease, the appellant has failed to present a 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet.App. 223 (1992).  As such, the Board must deny the claim 
for service connection for a cardiovascular disease as not 
well grounded.  See Edenfield v. Brown, 8 Vet.App. 384 (1996) 
(en banc) (disallowance of a claim as not well grounded 
amounts to a disallowance of the claim on the merits based on 
insufficiency of evidence).

III.  Increased rating - lumbosacral strain

The appellant next contends that symptoms associated with his 
service connected lumbosacral strain warrants a disability 
evaluation in excess of the currently assigned 20 percent 
rating.  According to his statements of record, he complains 
of excruciating lower back pain which prevents him from 
lifting, prolonged standing, stooping or bending without 
severe pain.  The Board notes that his complaint of increased 
disability is sufficient to well ground his claim for an 
increased rating within the meaning of 38 U.S.C.A. § 5107(a).  
See Proscelle v. Derwinski, 2 Vet.App. 629, 631 (1992).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a low back disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1997) (Schedule).  The RO has rated the appellant's chronic 
lumbar strain as 20 percent disabling under Diagnostic Code 
5295 which contemplates lumbosacral strain with muscle spasm 
and unilateral loss of lateral spine motion.  A 40 percent 
disability rating would be warranted for favorable or 
unfavorable lumbar ankylosis (Diagnostic Code 5289), severe 
lumbar spine limitation (Diagnostic Code 5292), pronounced 
and severe intervertebral disc syndrome (Diagnostic Code 
5293) and severe lumbosacral strain (Diagnostic Code 5295).

In order to increase his disability rating under Diagnostic 
Code 5295, the appellant would have to experience, and the 
evidence would have to show, severe lumbosacral strain.  The 
evidence does show a back disability manifested by mild 
paravertebral spasm of the musculoskeletal spine with 
decreased range of motion due to complaint of pain.  However, 
the evidence does not show a positive Goldthwaite's sign, 
abnormal mobility on forced motion, osteo- arthritic changes 
or listing of the whole spine.  Accordingly, there is no 
basis for an increased rating under this Diagnostic Code.

In reviewing medical evidence of record, the Board notes 
that, while the appellant does manifest limitation of motion 
of the lumbar spine due to pain, the objective findings of 
record reveal that such limitation of motion is no more than 
moderate in degree.  Thus, the Board finds, by a 
preponderance of the evidence, that the appellant is not 
entitled to disability rating for severe limitation of motion 
of the lumbar spine under Diagnostic Code 5292.

Under Diagnostic Code 5293, the appellant would be entitled 
to an increased rating for severe intervertebral disc 
syndrome characterized by recurring attacks with intermittent 
relief.  However, he has not been diagnosed with 
intervertebral disc syndrome, and he does not manifest any 
motor, sensory or reflex changes.  As such, an increased 
rating under Diagnostic code 5293 is not for consideration.  
Furthermore, there is no medical evidence in the record which 
indicates that his lumbar spine is ankylosed.  As such, he is 
not entitled to an increased in rating under Diagnostic Code 
5289.

Because the appellant is not being rated solely on the basis 
of limitation of motion, consideration as to a separate 
compensable rating pursuant to 38 C.F.R. §§ 4.40, 4.45 is not 
warranted.  In this regard, the Board notes that Diagnostic 
Code 5295 specifically contemplates pain on motion in 
relation to a 20 percent disability rating.  Accordingly, 
complaints of pain, and of additional functional limitation 
imposed during flare-ups, have already been accounted for in 
the assignment of the current rating.  See Johnson v. Brown, 
9 Vet.App. 7 (1996); 38 C.F.R. § 4.14 (1999); cf. DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  

The Board further finds that, at any time since the effective 
date of service connection for lumbosacral strain, the 
preponderance of the evidence has been against a disability 
evaluation in excess of 20 percent.  See Fenderson, 12 
Vet.App. 119 (1999).  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 (1999).

IV.  Increased rating - ligament strain of left ankle

The appellant also contends that symptoms associated with his 
service connected chronic ligament strain of the left ankle 
warrants a disability evaluation in excess of the currently 
assigned 10 percent rating.  According to his statements of 
record, he complains of left ankle pain with a "giving way" 
sensation.  He further alleges that he experiences great pain 
when running.  These complaints are sufficient to well ground 
his claim for an increased rating within the meaning of 38 
U.S.C.A. § 5107(a).  See Proscelle, 2 Vet.App. at 631.  His 
current 10 percent rating contemplates an ankle disability 
manifested by moderate limitation of motion of the ankle 
(Diagnostic Code 5271), ankylosis of the subastragalar or 
tarsal joint in good weight- bearing position (Diagnostic 
Code 5272), or malunion or nonunion of the os calcis or 
astragalus with moderate deformity (Diagnostic Code 5272).

A 20 percent rating would be warranted for ankylosis of the 
ankle in plantar flexion in less than 30 degrees (Diagnostic 
Code 5270), marked limitation of motion of the ankle 
(Diagnostic Code 5271), ankylosis of the subastragalar or 
tarsal joint in poor weight- bearing position (Diagnostic 
Code 5272), malunion or nonunion of the os calcis or 
astragalus with marked deformity (Diagnostic Code 5273) or 
astragalectomy (Diagnostic Code 5274).  Full range of motion 
of the ankle is measured from 0 degrees to 20 degrees in 
dorsiflexion and 0 degrees to 45 degrees in plantar flexion.  
38 C.F.R. § 4.71, Plate II (1999).

The appellant last underwent VA Compensation and Pension 
examination of the left ankle in 1989.  At that time, 
physical findings were limited to tenderness of the lateral 
malleolus with 20 degrees of dorsiflexion and 40 degrees of 
plantar flexion.  He had painless subtalar motion.  There are 
no subsequent treatment records pertaining to left ankle 
disability since that time.  However, a May 1990 x- ray 
examination was unremarkable.  In the absence of clinical 
evidence of astragalus deformity, astragalectomy, or 
ankylosis, malunion or nonunion involving the tibia, fibula 
or os calcis, an increased rating under Diagnostic Codes 
5270, 5272, 5273 and 5274 is not warranted.  In view of the 
no more than slight limitation of motion shown, the Board 
finds that the evidence of record, even with consideration of 
complaint of function loss due to pain pursuant to 38 C.F.R. 
§§ 4.40, 4.45, preponderates against an increased rating 
under Diagnostic Code 5271 at any time since the appellant's 
separation from service.  See Fenderson, 12 Vet.App. 119 
(1999).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (1999).

V.  Increased rating - bilateral hearing loss

The appellant finally contends that he is entitled to a 
compensable disability evaluation for his bilateral hearing 
loss disability.  In this respect, he complains of an 
impaired ability to discriminate speech in the presence of 
background noise.  He further indicates that he must be able 
to see a person speak in order fully comprehend a 
conversation.  Again, the Board finds that his claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  See Proscelle, 2 Vet.App. at 631.

As stated above, the appellant was granted service connection 
for bilateral hearing loss disability in December 1989.  
During the pendency of this claim, the regulations pertaining 
to evaluations for hearing loss disability changed.  See 64 
Fed.Reg. 25202-25210 (May 11, 1999).  The Board has reviewed 
the changes and finds that these changes have no bearing on 
the case at hand; therefore, a remand is unnecessary in order 
for the RO to consider the new regulations.  See Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  See also Bernard v. Brown, 
4 Vet.App. 384 (1993) (the Board must consider whether a 
claimant will be prejudiced by addressing a question that has 
not been addressed by the RO).

The basis for evaluating defective hearing is the impairment 
of auditory acuity as measured by puretone threshold averages 
within the range of 1000 to 4000 Hertz and speech 
discrimination.  38 C.F.R. § 4.85 (1999).  Under the 
schedular criteria, assignment of a disability rating for a 
hearing disability is a "mechanical" process of comparing 
the audiometric evaluation to the numeric designations in the 
rating schedule, as provided in Table VI.  See Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1993).

Puretone threshold averages are derived by dividing the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz 
by four.  38 C.F.R. § 4.85(d) (1999).  The most recent VA 
audiological evaluation shows right ear hearing loss 
manifested by a pure tone threshold average of 21.25 decibels 
with speech recognition of 92 percent, and left ear hearing 
loss manifested by a pure tone threshold average of 16.25 
decibels with speech recognition of 92 percent.  Under the 
criteria set forth in Table VI, the numeric designation 
assigned for both ears is I.  These numeric designations 
correspond with a rating of 0 percent pursuant to Diagnostic 
Code 6100.  38 C.F.R. § 4.85, Table VII (1999).  As such, the 
Board finds, by preponderance of the evidence, that a 
compensable disability evaluation for bilateral hearing loss 
disability is not warranted.

The Board further finds that, at any time since the effective 
date of service connection for bilateral hearing loss, the 
preponderance of the evidence has been against a compensable 
disability evaluation.  See Fenderson, 12 Vet.App. 119 
(1999).  In this respect, the Board notes that VA audiology 
evaluation in April 1990 revealed pure tone threshold 
averages of 36.25 and 31.25 decibels for right and left ear 
hearing loss, respectively.  Even assuming the accuracy of 
these results, which is questionable given the examiner's 
evaluation of "unreliable and inconsistent" test results, 
his assignable numeric designations under Table VI would 
remain the same.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 (1999).

VI.  Due Process

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  See Graves v. Brown, 8 Vet.App. 522 (1996).  
Conversely, VA may undertake development to assist the 
appellant in developing facts pertinent to all well grounded 
claims.  See Morton, 12 Vet.App. at 486 (1999).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application for service connection for a 
cardiovascular disorder.  In this respect, the RO has issued 
a Statement of the Case and subsequent Supplemental 
Statements of the Case which have notified the appellant of 
the reasons and basis for the denial of his claims.  The RO 
has also obtained all available private and VA treatment 
records identified by the appellant.

Furthermore, the RO has attempted to contact the appellant on 
multiple occasions in order to afford him VA cardiovascular 
examination, as well as special VA orthopedic examination for 
his lumbar spine and ankle disabilities, but the appellant 
has failed to respond.  In this respect, the RO contacted his 
last reported address of record as well as addresses 
associated with his "EduMR" and "DHCP" files.  Of note, 
the appellant's representative indicated that their attempts 
to locate the appellant have also been unsuccessful.  In the 
normal course of events, it is the burden of a claimant to 
keep VA apprised of his or her whereabouts, see Hyson v. 
Brown, 8 Vet.App. 262 (1993), and VA's duty to assist in the 
development and adjudication of a claim is not a one- way 
street.  See Wamhoff v. Brown, 8 Vet.App. 517 (1996).  
Accordingly, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See generally 
Wood v. Derwinski, 1 Vet.App. 190 (1991) (VA "duty" is just 
what it states, a duty to assist, not a duty to prove a 
claim).


ORDER

Service connection for cardiovascular disease is denied as 
not well grounded.

An increased initial rating, in excess of 20 percent, for 
lumbosacral strain is denied.

An increased initial rating, in excess of 10 percent, for 
chronic ligament strain of the left ankle is denied.

An increased (compensable) initial rating for bilateral 
hearing loss is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

